Citation Nr: 0512180	
Decision Date: 05/02/05    Archive Date: 05/18/05

DOCKET NO.  03-18 113	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
degenerative disk disease of the lumbar spine.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which declined to 
reopen the veteran's previously denied claim for service 
connection.  In April 2004, the Board remanded the claim for 
further development.  


FINDINGS OF FACT

1.  In January 1977, the RO denied a claim for service 
connection for a low back condition.  The veteran did not 
appeal this decision.

2.  Evidence presented since the January 1977 denial is new, 
but not material, as it does not bear directly on the 
specific matter under consideration, nor is it so significant 
that it must be considered in order to fairly decide the 
merits of the claim.


CONCLUSIONS OF LAW

1.  The January 1977 RO decision denying service connection 
for a low back condition is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2004).

2.  Evidence added to the record since the January 1977 
rating decision is not new and material; thus, the claim of 
entitlement to service connection for a low back condition is 
not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§§ 3.156(a), 20.1103 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans' Claims Assistance Act

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans' Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2004).  The United States 
Court of Appeals for Veterans' Claims (Court) has held that 
this notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II).  Regulations also dictate that VA 
has a duty to assist claimants, essentially providing that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
U.S.C.A. § 5103(A) (West 2002); 38 C.F.R. § 3.159(c) (2004).  

In the present case, the issue on appeal arises from an 
attempt to reopen a claim for service connection for a low 
back disability.  In this context, the Board notes that a 
substantially complete application was received in June 2001 
and adjudicated in May 2002.  The AOJ did not notify the 
veteran of the VCAA provisions prior to the denial.  

In April 2004, the Board remanded the claim for further 
development, to include proper notice under the VCAA.  In May 
2004, the Appeals Management Center (AMC) provided notice to 
the veteran regarding the VA's duties to notify and to 
assist.  Specifically, the AMC notified the veteran of 
information and evidence necessary to substantiate the claim; 
information and evidence that VA would seek to provide; and 
information and evidence that the claimant was expected to 
provide.  While the veteran was not instructed to "submit 
any evidence in his possession that pertains to the claim," 
he was advised of several specific types of evidence which 
would help support his claim, and asked to submit such 
evidence.  In January 2005, the AOJ readjudicated the claim 
based on all the evidence, without taint from prior 
adjudications.  Thus, the Board finds no prejudice in the 
fact that the initial AOJ denial pre-dated VCAA-compliant 
notice.  Accordingly, the Board finds that the content and 
timing of the May 2004 notice comport with the requirements 
of § 5103(a) and § 3.159(b).

Regarding the duty to assist, the Board finds that VA has 
done everything reasonably possible to assist the veteran 
with respect to his claim for benefits.  Service medical 
records have been secured.  The veteran has been examined by 
VA in conjunction with his claim. 

The Board additionally notes that all available identified 
private clinical records have been associated with the claims 
file.  The veteran has stated that he underwent back surgery 
in December 1976, which was preceded by outpatient treatment 
for the disorder.  Records of this treatment are not in the 
claims file.  In the AMC's May 2004 correspondence, the 
veteran was specifically asked to submit this evidence or a 
VA Form 21-4142 so that VA could retrieve the evidence for 
him.  However, the veteran did not respond to this letter.  
Thus, these records are considered unavailable.

In the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran.

New & Material Evidence for Service Connection Claims

Service connection may be established for disability 
resulting from injury or disease incurred in active military 
service or for a preexisting injury or disease that was 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Service connection may also be granted for 
a disease diagnosed after discharge from military service, 
when the evidence establishes that the disease was incurred 
in active military service.  38 C.F.R. § 3.303(d).  Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

The veteran contends he is entitled to service connection for 
a low back condition, specifically degenerative disk disease 
of the lumbar spine, because of a lifting injury in service.  
By rating decision in January 1977, the RO denied the 
veteran's claim on the basis that the evidence did not 
establish that the veteran's preexisting back pain was 
aggravated in service.  The evidence of record at that time 
consisted of the veteran's service medical records, a private 
doctor's statements dated in September 1976 and October 1976 
regarding a diagnosis of discogenic disease with 
radiculopathy, and a November 1976 VA examination.  The 
veteran did not appeal the RO's decision.

Applicable law provides that an RO decision which is 
unappealed becomes final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  Once a decision becomes final, new and material 
evidence is required to reopen the claim which was denied.  
38 U.S.C.A. § 5108 provides that "if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."

The definition of new and material evidence was recently 
amended.  See 38 C.F.R. § 3.156(a) (2002).  However, that 
amendment applies only to claims to reopen received on or 
after August 29, 2001.  See 66 Fed. Reg. 45620 (Aug. 29, 
2001).  Because this claim was received before that date, in 
June 2001, the law in effect when the claim was filed is 
applicable.  

In this matter, by "new and material evidence" is meant 
"evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a) (2001).  In Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998), it was noted that "such evidence 
could be construed as that which would contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant the claim."

It has been held that VA is required to review for newness 
and materiality only the evidence submitted by a claimant 
since the last final disallowance of a claim on any basis in 
order to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).  The newly presented evidence need not 
be probative of all the elements required to award the claim, 
but need be probative only as to each element that was a 
specified basis for the last disallowance.  Id. at 284.  

The law provides that evidence proffered by the veteran to 
reopen his claim is presumed credible for the limited purpose 
of ascertaining its materiality.  See Spaulding v. Brown, 10 
Vet. App. 6, 10 (1997); Justus v. Principi, 3 Vet. App. 510, 
512 (1992). 

In June 2001, the veteran attempted to reopen his claim for 
service connection for a  low back disorder by submitting 
private and VA clinical records showing on-going treatment 
for back pain and a VA examination report dated in March 
2002. 

The Board finds that the evidence submitted by the veteran is 
new, in that it was not previously submitted to agency 
decisionmakers.  However, the evidence is not material as it 
essentially duplicates evidence previously submitted to 
agency decision makers.  The treatment records essentially 
convey the same message as those prior to the January 1977 
rating decision, particularly that the veteran suffers from a 
low back disorder, without reference by a medical 
professional as to etiology.  This is cumulative and 
redundant and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
As such, the additional evidence is not new and material and 
the claim for entitlement to service connection for 
degenerative disk disease is not reopened.



ORDER

New and material evidence having not been received, the 
application to reopen the claim for service connection for 
degenerative disk disease of the lumbar spine is denied.


	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


